Citation Nr: 0612896	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  98-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to 
March 18, 2000, a rating in excess of 80 percent from March 
18, 2000 to February 28, 2002, a rating in excess of 50 
percent from March 1, 2002 to May 20, 2005, and a rating in 
excess of 60 percent from May 21, 2005 for the service 
connected Meniere's disease with hearing loss.  

2.  The propriety of the December 2001 rating decision which 
reduced the evaluation for Meniere's disease with hearing 
loss from 80 percent to 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and his housekeeper


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1972 to August 
1975.

This appeal arises from rating decisions of the St. 
Petersburg, Florida Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher evaluation for the service connected Meniere's disease 
with hearing loss and by reducing the evaluation for those 
disabilities from 80 percent to 50 percent disabling by 
rating decision in December 2001.

This case was remanded from the Board to the RO in April 2004 
to provide the veteran with the applicable law and 
regulations concerning the propriety of the December 2001 
rating decision which reduced the evaluation for Meniere's 
disease with hearing loss from 80 percent to 50 percent 
disabling and to obtain relevant VA treatment records; 
however, those developments were not accomplished.  In the 
case of Stegall v. West, 11 Vet. App. 268 (1998), the Court 
held that a remand was necessary due to the RO's failure to 
follow the directives in the Board's remand.  It was further 
held that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.

The record also shows that the veteran has been granted 
entitlement to Social Security Administration (SSA) 
disability benefits.  The Court has held that the VA has a 
duty to attempt to secure all records of the SSA regarding 
the veteran's rating of unemployability for SSA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, 
the RO must request complete copies of the SSA decision and 
records utilized in considering the veteran's claim.  

The Court has also held that in cases concerning the rating 
of disorders, clinical findings must be related specifically 
to the applicable rating criteria.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  In this case, all necessary clinical 
findings have not been obtained.  As the Board's 
consideration of factors which are wholly outside the rating 
criteria provided by the regulation is error as a matter of 
law (See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)), 
following the gathering of all current treatment records, the 
veteran should be afforded VA ear and audiology examinations 
and the reports of examinations must address all appropriate 
rating criteria with regard to the veteran's claim. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ask the veteran to provide 
information regarding all evidence 
relating to the issues on appeal that 
has not already been made part of the 
record.  The RO should assist the 
veteran in obtaining all relevant 
medical evidence that is not already of 
record to include all current treatment 
records from the Gainesville VA medical 
center.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
scheduled for VA audio and ear 
examinations in order to determine the 
current severity of his service-connected 
Meniere's disease and hearing loss.  The 
VA ear examination must be conducted by a 
physician who has the appropriate 
expertise to evaluate the veteran's 
claim.  Prior to the examinations, all 
appropriate diagnostic testing should be 
accomplished and the claims folder must 
be made available to the examiners for 
review prior to the examinations.  The 
reports of examination should indicate 
whether there is evidence of hearing 
impairment with attacks of vertigo and 
cerebellar gait occurring from one to 
four times a month, or more than once 
weekly.  The reports of examination must 
contain all of the above listed 
diagnostic findings.

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) to include the 
provisions of 38 C.F.R. § 3.105 (e) 
(reduction in evaluation -- 
compensation) should be issued and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




